DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 10/19/2021. The following is the status of the claims:

Claims 1-5, 7, 10, and 13-19 are pending.
Claims 1-5, 7, 10, and 13-16 have been amended.
Claims 6, 8-9, and 11-12 are canceled.
Claims 16-19 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 10, and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the multiple recitations of “the bulk solids entry hopper” (emphasis added) starting in lines 10-11 now lack sufficient antecedent basis due to the amendment in line 4 introducing “a bulk solids inlet hopper” (emphasis added). For examination purposes and as best understood per Applicant disclosure the entry hopper and the inlet hopper are the same element and thus for consistency and ease the recitation of “a bulk solids inlet hopper” in line 4 is interpreted as --a bulk solids entry hopper--.
Claims 2-5, 7, 10, and 13-15 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rough, Sr. et al. - (US4303434 - previously cited), in view of Herrmann - (US2127561 - previously cited), further in view of Weiss et al. - (US4834173 - previously cited), and further in view of Ruhl et al. - (US6153152 - previously cited) hereinafter referred to as “Rough”, “Herrmann”, “Weiss”, and “Ruhl”, respectively.

Regarding Claim 1, Rough discloses (Figures 1 & 4) a bulk solids heat exchanger (11) for heating bulk solids (glass forming mixture, per Column 3, lines 60-66), the bulk solids heat exchanger comprising: 
a housing (14) including a plurality of sections (section above tube plate 16, section below tube plate 18, and section between tube plates 16 & 18) including an inlet section (section above tube plate 16) including a bulk solids entry hopper (15) for receiving the bulk solids into the housing (from the chute 13, as shown in Figures 1 & 4), an outlet section (section below tube plate 18) including a bulk solids discharge hopper (20) for discharging the bulk solids from the housing (after passing hopper 20 as shown in Figure 1), and a heat exchange chamber (section between tube plates 16 & 18, inclusive) disposed between the inlet section and the outlet section (as shown in Figures 1 & 4); and 
a top plate (16, Figure 1) separating the heat exchange chamber from the bulk solids entry hopper (as shown in Figures 1 & 4 where the top plate 16 prevent the bulk solids from flowing into the heat exchange chamber and instead allow the bulk solids to flow inside of tubes 17) that distributes the bulk solids flowing from the inlet section, onto the top plate to distribute the bulk solids prior to passing through the heat exchange chamber (as shown in Figures 1 & 4), wherein the top plate is coupled (as shown in Figures 1 & 4) to the inside wall of the heat exchange chamber of the housing; 
(18) spaced (vertically) from the top plate (as shown in Figures 1 & 4) and coupled (as shown in Figures 1 & 4) to the inside wall of the heat exchange chamber of the housing and separating the heat exchange chamber from the bulk solids discharge hopper (as shown in Figures 1 & 4 where the bottom plate 18 prevent the bulk solids being discharged from tubes 17 from flowing into the heat exchange chamber and instead allow the bulk solids to be discharged into the discharge hopper);
a plurality of spaced apart heat transfer tubes (17) supported by the heat exchange chamber within the housing (as shown in Figures 1 & 4), between the inlet section and the outlet section (as shown in Figures 1 & 4), and extending through the heat exchange chamber (as shown in Figures 1 & 4), for indirect heat exchange (per Column 5, lines 27-29) of a gaseous heat exchange medium (waste gases flowing from 25 into the heat exchange chamber and out from 26) in the heat exchange chamber with the bulk solids that flow, by gravity (per Column 5, lines 13-14), from the inlet section, and through the heat transfer tubes, to the outlet section (as shown in Figures 1 & 4),
the heat transfer tubes including a first end (upper end of the tubes) coupled to the top plate (per Column 4, lines 6-7) to receive the bulk solids distributed on the top plate (as shown in Figures 1 & 4), into the heat transfer tubes (as shown in Figures 1 & 4), and extending through respective apertures (inherent apertures in bottom plate 18) in the bottom plate, and the heat transfer tubes including a second end (lower end of the tubes) for release of the bulk solids flowing by the force of gravity, out of the heat transfer tubes (per Column 4, lines 31-36), and the second end of the heat transfer (as shown in Figure 4, per Column 4, lines 31-33); and
wherein the bulk solids discharge hopper has a cross-sectional area that tapers (frusto-pyramidal as shown in Figures 1 & 4) toward to an outlet (21), for choking the flow of bulk solids as the bulk solids flow through the bulk solids discharge hopper (necessarily a result of the frusto-pyramidal shape of the hopper), and controlling the flow rate of bulk solids through the bulk solids heat exchanger (per Column 5, lines 52-56).
Rough fails to teach the sections including flanges coupling the heat exchange chamber to the inlet section and to the outlet section.
However, Herrmann teaches a heat exchanger (Figure 3) comprising a housing (1) including a plurality of sections (section above header plate 5a, section below header plate 5, and section between both header plates) including a first section (section above header plate 5a), a second section (section below header plate 5), and a heat exchange chamber (section between both header plates, inclusive), a top plate (5a) coupled to the inside wall of the heat exchanger chamber of the housing (as shown in Figure 3), a bottom plate (5) coupled to the inside wall of the heat exchanger chamber of the housing (as shown in Figure 3), and a plurality of tubes (6, 6a). In particular, Herrmann teaches the sections including flanges (bolted flanges as shown in Figure 3 as annotated below) coupling (via bolts) the heat exchange chamber to the inlet section and to the outlet section (as shown in Figure 3 as annotated below). A skilled artisan would have recognized that employing the housing including a plurality of sections including flanges coupling the heat exchange chamber (by undoing the bolted connection) as to enable for repairs and/or maintenance of the internal components of the heat exchanger, ultimately increasing the useful life of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rough, by employing the sections including flanges coupling the heat exchange chamber to the inlet section and to the outlet section, as taught by Herrmann, for the purpose of providing ease of access to the interior of the heat exchanger as to enable for repairs and/or maintenance of the internal components of the heat exchanger, ultimately increasing the useful life of the heat exchanger.  
Rough as modified still fails to teach wherein the coupling of the top plate to the inside wall of the heat exchange chamber of the housing is via a weld thereby forming a seal between the bulk solids entry hopper and the heat exchange chamber and sealing the bulk solids on the top plate from the heat exchange chamber, and wherein the coupling of the bottom plate to the inside wall of the heat exchange chamber of the housing is via a weld thereby forming a seal between the heat exchange chamber and the discharge hopper.
However, Weiss teaches a heat exchanger (Figure 2) comprising a housing (12) including a plurality of sections (section in front of left-side end plate 18, section behind of right-side end plate 18, and section between the two end plates) including an inlet section (section in front of left-side end plate 18, i.e. chamber 20), and outlet section (section behind of right-side end plate 18, i.e. the other chamber 20), and a heat exchange chamber (section between the two end plates, inclusive); a plurality of tubes (14), and end plates (18) supporting the tubes therebetween. In particular, Weiss teaches wherein the end plates are each welded to the inside wall of the housing (per Column 2, lines 25 & 53) for the purpose of defining hermetically sealed inlet and outlet sections (per Column 2, lines 25-27), ultimately ensuring efficient heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Rough, by welding the top plate to the inside wall of the heat exchange chamber of the housing, and by welding the bottom plate to the inside wall of the heat exchange chamber of the housing, as taught by Weiss, for the purpose of defining a hermetically sealed inlet and outlet chambers, ultimately ensuring efficient heat transfer.
Rough as modified would result in the top plate forming a seal between the bulk solids entry hopper and the heat exchange chamber and sealing the bulk solids on the top plate from the heat exchange chamber (due to the hermetic seal after welding the top plate to the inside wall of the heat exchange chamber of the housing), and in the bottom plate forming a seal between the heat exchange chamber and the discharge hopper (due to the hermetic seal after welding the bottom plate to the inside wall of the heat exchange chamber of the housing).
Rough as modified still fails to teach wherein the coupling of the first end of the heat transfer tubes to the top plate includes a weld forming a seal with the top plate to isolate the first end of each of the heat transfer tubes from the heat exchange chamber, the apertures in the bottom plate being larger than the heat transfer tubes to provide a 
However, Ruhl teaches (Figures 1A-1D) a heat exchanger (10) comprising a housing (11) including an inlet (39), and outlet (51), and a heat exchange chamber (collective spaces 99, 81, 63, 58) disposed between the inlet and the outlet (as shown in Figures 1A-1D); a first plate (tube sheet 40), a second plate (tube sheet 32); and a plurality of spaced apart heat transfer tubes (28) supported within the housing (via the tube sheets 32 & 40, Figures 1A & 1D), between the inlet and the outlet (as shown in Figures 1A & 1D), and extending through the heat exchange chamber (as shown in Figures 1A-1D), the heat transfer tubes including a first end (lowermost end, Figure 1D), and a second end (uppermost end, Figure 1A). In particular, Ruhl teaches wherein the first end is welded (per Column 8, lines 10-14) to and forming a seal with the first plate (per Column 8, lines 10-14) to isolate the first end of each of the heat transfer tubes from the heat exchange chamber (necessarily a result of providing the seal between the tubes and the tube sheet), the second end of the heat transfer tubes being coupled to respective tube bellows (33) which are welded (per Column 7, lines 51-54) to the second plate having apertures (respective openings in tubesheet 32 through which tubes 28 extend, per Column 7, lines 49-51) for the tubes (as shown in Figure 1A), and the second end of the heat transfer tubes extending through (as shown in Figure 1A), through the tube bellows (as shown in Figure 1A, and per Column 7, lines 45-58), and the tube bellows providing a seal (seal, per Column 7, lines 55-58) around the respective apertures in the second plate to isolate the second ends of the heat transfer tubes from the heat exchange chamber (necessarily a result of providing the seal between the tubes and the tube sheet), and wherein the apertures in the second plate are larger than the heat transfer tubes to provide a clearance fit (gap between the tube and the tube sheet, per Column 7, lines 54-58), wherein the second end is moveable relative to the housing (axial movement of the tubes relative to the tube sheet, per Column 7, lines 54-58) to accommodate thermal expansion or contraction (necessarily a result of the axial movement) for the purpose of accommodating expansion and contraction of each individual tube relative to the housing (Columns 5-6, lines 64-67 & 1-5, respectively) ultimately decreasing the chance of rupture of the tubes thus increasing operational life of the heat exchanger.
While indeed Ruhl teaches that the first plate is a bottom plate and the second plate is an top plate, given that the top end of the tubes in Rough most not extend beyond Rough’s top plate as to enable for the distribution of the solids into the respective tubes, a skilled artisan considering Ruhl’s teachings would have found it obvious to implement the tube bellows at Rough’s bottom plate while directly welding the top ends of the tubes to Rough’s top plate, and still achieve the intended accommodation of expansion and contraction of each individual tube relative to the housing taught by Ruhl.


    PNG
    media_image1.png
    832
    933
    media_image1.png
    Greyscale

Herrmann's Figure 3, Annotated by Examiner

Regarding Claim 2, Rough as modified teaches the bulk solids heat exchanger according to claim 1 and further teaches (Rough’s Figures 1 & 4) wherein the first end is isolated from the heat exchange chamber and the second end is isolated from the heat exchange chamber (due to the tubes being headed into the top and bottom plates 16 & 18) such that the bulk solids are atmospherically isolated from the gaseous (as shown in Rough’s Figure 4, the gases as in indirect contact with the solids inside the tubes).
Regarding Claim 3, Rough as modified teaches the bulk solids heat exchanger according to claim 1 and further teaches (Rough’s Figures 1 & 4) wherein the top plate and the bottom plate enclose the heat exchange chamber within the housing (as shown in Rough’s Figure 4).
Regarding Claim 4, Rough as modified teaches the bulk solids heat exchanger according to claim 3 and further teaches (Rough’s Figures 1 & 4) wherein the heat transfer tubes are supported by the top plate (as set forth in claim 1 above, the tubes are headed onto the top plate and thus supported by the top plate).
Regarding Claim 5, Rough as modified teaches the bulk solids heat exchanger according to claim 4 and further teaches wherein the top plate is shaped to facilitate flow of the bulk solids into the heat exchange tubes (as shown in Rough’s Figure 4, and per Rough’s Column 4, lines 10-13).
Regarding Claim 7, Rough as modified teaches the bulk solids heat exchanger according to claim 4 and further teaches (Rough’s Figures 1 & 4 as modified by Ruhl’s Figure 1A) wherein the heat transfer tubes are supported by the bottom plate (via the tube bellows fixed to the bottom plate, as set forth in claim 1 above).
Regarding Claim 10, Rough as modified teaches the bulk solids heat exchanger according to claim 1 and further teaches (Ruhl’s Figure 1A) wherein a first end (lower ends, relative to Ruhl’s Figure 1A) of each of the tube bellows is coupled to the bottom plate (Ruhl’s Column 7, lines 51-54) and a second end (upper ends, relative to Ruhl’s Figure 1A) of each of the tube bellows is coupled to the second end of the (Ruhl’s Column 7, lines 51-54) such that the heat transfer tubes extend through the tube bellows (as shown in Ruhl’s Figure 1A).
Regarding Claim 13, Rough as modified teaches the bulk solids heat exchanger according to claim 1 and further teaches (Rough’s Figures 1 & 4) wherein the heat exchange medium comprises a gas (as set forth in claim 1 above) and the heat exchange chamber includes a gas inlet (25) and a gas outlet (26) for the flow of the gas through the heat exchange chamber (as shown in Rough’s Figures 1 & 4).
Regarding Claim 14, Rough as modified teaches the bulk solids heat exchanger according to claim 13 and further teaches (Rough’s Figures 1 & 4) baffles (27) extending into the heat exchange chamber to facilitate circuitous flow of the gas through the heat exchange chamber (as shown in Rough’s Figures 1 & 4, and per Rough’s Column 5, lines 8-12).
Regarding Claim 15, Rough as modified teaches the bulk solids heat exchanger according to claim 1 and further teaches (Rough’s Figures 1 & 4) wherein the heat exchange tubes extend generally linearly vertically within the housing (as shown in Rough’s Figures 1 & 4, and per Rough’s Column 4, lines 8-10).

Response to Arguments
Applicant's arguments, see remarks filed 10/19/2021, have been fully considered but they are not deemed persuasive.
In response to applicant's argument that the prior art of record fails to teach or suggest some of the advantages of the claimed heat exchanger in terms of facilitating of heat exchange, thermal expansion, and manufacturability of the heat exchanger in Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, i.e. by arguing that Rough fails to disclose elements for which Herrmann, Weiss, and/or Ruhl where relied upon, and vice-versa, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case and as set forth in the above rejection of claim 1, the secondary references to Herrmann, Weiss, and Ruhl do not need to teach a heat exchanger employed for bulk solids since the primary reference to Rough already discloses such feature. Likewise, the above rejection of claim 1 do not rely on Rough including flanges coupling the heat exchange chamber to the inlet section and to the outlet section since Herrmann teaches those features as to enable for repairs and/or maintenance of the internal components of the heat exchanger, ultimately increasing the useful life of the heat exchanger. Similarly, the above rejection of claim 1 do not rely on Rough coupling of the top plate to the inside wall of the heat exchange chamber of the housing is via a weld thereby forming a seal between the bulk solids entry hopper and the heat exchange chamber and sealing the bulk solids on the top plate from the heat exchange chamber, and wherein the coupling of the bottom plate to the inside wall of the heat exchange chamber of the housing is via a weld thereby forming a seal between the heat exchange chamber and the discharge 
In response to applicant's arguments that Herrmann is a different type of heat exchanger in terms of use, gases instead of bulk solids, and scale, i.e. size, MPEP 2123 states that "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "[a] person of ordinary skill in the art is also a person of ordinary creativity …” In other 
In response to applicant's arguments that Herrmann teaches away from Rough because the flanges in Herrmann would result in Rough having corners and crevices whereas Rough discloses that the preferred form of construction has rounded corners to promote the flow of the bulk solids, the Office asserts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, and per MPEP 2141.03, a skilled artisan having ordinary creativity would recognize how to modify the device of Rough as to employ the sections including flanges coupling the heat exchange chamber to the inlet section and to the outlet section, as taught by Herrmann, for the purpose of providing ease of access to the interior of the heat exchanger as to enable for repairs and/or maintenance of the internal components of the heat exchanger, ultimately increasing the useful life of the heat exchanger, while still promoting the continuous flow of the bulk solids through the heat exchanger. 

In conclusion, the Office action has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). Further, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).

For at least the reasons discussed and set forth in the rejection above, Claims 1-5, 7, 10, and 13-15 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/PAUL ALVARE/Primary Examiner, Art Unit 3763